Exhibit 10.1
Fastly, Inc.
475 Brannan St. Suite 300
San Francisco, CA 94017
May 5, 2020
Mr. Wolfgang Maasberg




Re: Transition and Separation Agreement
Dear Wolfgang:
This letter sets forth the terms of the transition and separation agreement (the
“Agreement”) that Fastly, Inc. (the “Company”) is offering to you to aid in your
employment transition.
1. SEPARATION DATE.  If you timely sign and return this Agreement to the
Company, your employment with the Company will continue through November 16,
2020, which will become your employment termination date (the “Separation
Date”), unless your employment terminates sooner pursuant to Paragraph 2(c)
below. If termination occurs earlier or later than November 16, 2020, the actual
date of termination shall become the “Separation Date” for purposes of this
Agreement.
2. TRANSITION PERIOD.
(a) Role.  Between now and June 16, 2020, you will remain in your current role
and will use your best efforts to perform your regular duties and
responsibilities. You will continue to receive your current base salary and you
will continue to be eligible for the Company’s standard benefits, subject to the
terms and conditions applicable to such plans and programs. On June 16, 2020,
you will retire from your position as Head of Sales and will continue as an
employee of the Company in an individual contributor role providing services and
advice to the Company’s Chief Executive Officer (“CEO”).
(b) Transition Period.  The period between June 16, 2020 and the Separation Date
is your “Transition Period”. During the Transition Period, you agree to
transition your duties and responsibilities. You agree to perform your
Transition Period services in good faith and to the best of your abilities.
During the Transition Period, you must continue to comply with all of the
Company’s policies and procedures and with all of your statutory and contractual
obligations to the Company, including, without limitation, your obligations
under your Employee Confidential Information and Inventions Assignment Agreement
(a copy of which is attached



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 2 of 16


hereto as Exhibit A), which you acknowledge and agree are contractual
commitments that remain binding upon you, both during and after the Transition
Period.
(c) Compensation/Benefits.  During the Transition Period, your base salary will
remain the same, and you will continue to be eligible for the Company’s standard
benefits, subject to the terms and conditions applicable to such plans and
programs. Your Company stock options and other equity awards (if applicable)
will continue to vest under the existing terms and conditions set forth in the
governing plan documents and option or other applicable equity agreements.
(d) Termination.  Nothing in this Agreement alters your employment at will
status. Accordingly, between the date of this Agreement and the Separation Date
you are entitled to resign your employment with or without Good Reason (as
defined in the Executive Change in Control and Severance Benefit Plan approved
by the Compensation Committee of the Board of Directors on May 3, 2019 (the
“Severance Benefit Plan”)) or advance notice, and the Company may to terminate
your employment with or without Cause (as defined in the Severance Benefit Plan)
or advance notice. If prior to November 16, 2020, the Company terminates your
employment without Cause or you resign for Good Reason, then you will remain
eligible for the Severance Benefits (as defined and described below), provided
that you have satisfied the conditions for receipt of the Severance Benefits (as
set forth below). If prior to November 16, 2020, you resign your employment
without Good Reason or the Company terminates your employment with Cause, then
you will no longer be eligible for participation in any Company benefit plans,
and you will not be entitled to the Severance Benefits.
(e) Good Reason.  As provided in the Severance Benefit Plan, “Good Reason” means
the occurrence of any of the following events, conditions or actions taken by
the Company without Cause and without your consent: (i) a material reduction of
your annual base salary, which is a reduction of at least 10% of your base
salary (other than (I) pursuant to a salary reduction program applicable
generally to employees of the Company or its parent entity who are similarly
situated to you and/or (II) following a Change in Control (as defined in the
Severance Benefit Plan, to the extent necessary to make your salary commensurate
with those of other employees of the Company or its parent entity who are
similarly situated with you); or (ii) a material reduction in the your
authority, duties or responsibilities; provided, however, that a mere change of
title alone shall not constitute such a material reduction; or (iii) a
relocation of your principal place of employment with the Company to a place
that increases your one-way commute by more than fifty (50) miles as compared to
your then-current principal place of employment immediately prior to such
relocation (excluding regular travel in the ordinary course of business);
provided that if your principal place of employment is your personal residence,
this clause (iii) shall not apply. You acknowledge and agree that your principal
place of employment is your personal residence and thus, clause (iii) shall not
apply to you. In each case above



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 3 of 16


applicable to you, in order for your resignation to be deemed to have been for
Good Reason, you must first give the Company written notice of the event(s)
giving rise to “Good Reason” within fifteen (15) days after the first occurrence
thereof; the Company must fail to reasonably cure such event(s) within thirty
(30) days after receipt of such notice (the “Cure Period”), and your resignation
must be effective not later than fifteen (15) days after the expiration of such
Cure Period. You acknowledge and agree that the change in your authorities,
duties, and responsibilities as set forth herein in this Section 2, including,
but not limited to, your retirement from the Head of Sales role and your
individual contributor role during the Transition Period, do not constitute Good
Reason for your resignation pursuant to the Severance Benefit Plan.
(f) Cause.  For purposes of this Agreement, “Cause” means the occurrence of any
of the following events: (i) commission of a felony or any crime involving moral
turpitude by you; (ii) your participation in any fraud or act of dishonesty
against the Company; (iii) your material breach of any written agreement entered
into between you and the Company (including but not limited to your Employee
Confidential Information and Inventions Assignment Agreement or similar
agreement with the Company); (iv) your misconduct or other violation of Company
policy that causes material harm to the Company; (v) breach by you of any
fiduciary duty owed to the Company; or (vi) conduct by you which in the good
faith and reasonable determination of the Board demonstrates gross unfitness to
serve; provided that, in the case of sections (iii)and (vi) in this definition,
such conduct remains uncured after thirty (30) days’ written notice from the
Company (which the Company only must provide if it deems such conduct curable).
The determination whether a termination is for Cause shall be made by the Board
in its sole and exclusive judgment and discretion.
3. ACCRUED SALARY AND VACATION.  On the Separation Date, the Company will pay
you all accrued salary earned through the last day of your employment, subject
to standard payroll deductions and withholdings. You acknowledge and agree that,
consistent with our policy and practice of non-accrual of vacation time or paid
time off, as of the Separation Date you will not have any accrued but unused
vacation time or paid time off for which you are entitled to payment.
4. SEVERANCE BENEFITS.  Pursuant to the Severance Benefit Plan, if you: (i)
timely sign and return this Agreement to the Company; (ii) comply fully with
your obligations hereunder (including without limitation satisfactorily
transitioning your duties during the Transition Period); and (iii) within
twenty-one (21) days after the Separation Date, execute and return to the
Company the release of claims in the form attached hereto as Exhibit B (the
“Separation Date Release”) and allow the Separation Date Release to become
effective, then, in full satisfaction of any obligations for the Company to
provide you with severance benefits as stated in the Severance Benefit Plan, the
Company will provide you with the following severance benefits (the “Severance
Benefits”):



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 4 of 16


(a) Severance Pay.  The Company will pay you a lump sum severance amount equal
to: (i) nine (9) months (totaling $243,750.00) of your base salary in effect as
of the Separation Date; plus (ii) your target annual bonus to which you
otherwise would be eligible for the current fiscal year (totaling $325,000.00),
subject to standard payroll deductions and withholdings (“Severance Pay”). Your
Severance Pay will be paid in a lump sum on the first regular payday no earlier
than one week after the Separation Date Release Effective Date, as defined
therein.
(b) Health Care Continuation Coverage.
(i) COBRA.  To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.
(ii) COBRA Premiums.  If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (i) the date that is nine (9) months following the
Separation Date; (ii) the date you become eligible for group health insurance
coverage through a new employer; or (iii) the date you cease to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event you become covered under another employer's group health plan or otherwise
cease to be eligible for COBRA during the COBRA Premium Period, you must
immediately notify the Company in writing of such event.
(iii) Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums. On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 5 of 16


month following the Separation from Service through such thirtieth (30th) day,
with the balance of the Special Cash Payments paid thereafter on the schedule
described above.
(c) Equity Acceleration.  During your employment with the Company, you were
granted certain Equity Awards (as defined in the Severance Benefit Plan). The
Company will accelerate the vesting of your Equity Awards such that the amount
of Equity Awards vested as of the Separation Date will equal the amount of
Equity Awards vested as of that date and any Equity Awards that would have
vested if you had remained an employee for an additional twelve (12) months
after the Separation Date. Such acceleration will be effective as of the
Separation Date.
5. CONSULTING PERIOD.  If: (i) you timely sign, date, and return this Agreement
to the Company; (ii) you comply with all of your obligations to the Company as
set forth herein (including without limitation satisfactorily transitioning your
duties during the Transition Period); and (iii) within twenty-one (21) days
after the Separation Date, execute and return to the Company the release of
claims contained in the Separation Date Release and allow the Separation Date
Release to become effective, then the Company will retain you as a consultant
under the terms specified below. The consulting relationship will commence on
the day following the Separation Date and continue through February 16, 2023,
unless extended by mutual agreement or terminated earlier pursuant to the terms
set forth below (the “Consulting Period”). You acknowledge and agree that prior
to entering into this Agreement, the Company is under no legal obligation to
retain your services as a consultant after the Separation Date and therefore
this Consulting Period constitutes additional consideration for your obligations
as specified herein.
(a) Consulting Services.  During the Consulting Period, you will use your best
efforts to provide consulting services as may be requested by the Company in the
areas of your experience and expertise, which include but is not limited to
providing transition briefing and other information regarding customers you have
worked with while employed by the Company (the “Consulting Services”). The
Company anticipates that you will provide services at the request of the
Company’s Chief Executive Officer (“CEO”).
(b) Provision of Consulting Services.  You agree to exercise the highest degree
of professionalism and utilize your expertise and creative talents in performing
these services. You agree to make yourself available to perform such Consulting
Services throughout the Consulting Period, on an as-needed basis, up to a
maximum of one (1) business day per week. You will not be required to report to
the Company’s offices during the Consulting Period. When providing such
services, you shall abide by the Company’s policies and procedures.



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 6 of 16


(c) Expenses.  You shall seek advance written approval prior to incurring any
expenses for which you will seek reimbursement in connection with your duties
during the Consulting Period.
(d) Equity.  During your employment with the Company, you were granted certain
Equity Awards. Pursuant to Section 4(c) above, subject to your satisfaction of
the conditions for receipt of the Severance Benefits (as defined above), the
Company is providing you with twelve (12) months of accelerated vesting as to
your Equity Awards. During the Consulting Period, the vesting on these Equity
Awards will remain unchanged as to any Equity Awards remaining unvested after
the twelve (12) months of accelerated vesting is effective, and the remaining
unvested Equity Awards will continue to vest as set forth in the governing
equity agreements and plan documents. The Equity Awards shall continue to be
governed in all respects by the governing plan documents and agreements. You are
encouraged to obtain independent tax advice concerning your Equity Awards and
how the terms of this Agreement may affect the tax treatment of the Equity
Awards.
(e) Independent Contractor Relationship.  During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.
(f) Taxes and Withholding.  The Company will not make any withholdings or
deductions, and will issue you an IRS Form 1099, with respect to any Consulting
Fees paid to you. You will be responsible for all taxes with respect to the
Consulting Fees, and you agree to indemnify, hold harmless and defend the
Company from any and all claims, liabilities, damages, taxes, fines or penalties
sought or recovered by any governmental entity, including but not limited to the
Internal Revenue Service or any state taxing authority, arising out of or in
connection with the Consulting Fees.
(g) Limitations on Authority.  During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 7 of 16


(h) Confidential Information and Inventions.  You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company. You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations, both
during the Consulting Period and thereafter (as applicable), under the Employee
Confidential Information and Inventions Assignment Agreement entered into
between you and the Company.
(i) Other Work Activities.  Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company, provided that such activities do not
unreasonably interfere with your obligations under this Agreement, and in any
event, unless otherwise waived in writing by the Company, do not compete or
otherwise conflict with, directly or indirectly, the business, operations and
interests of the Company. Specifically, during the Consulting Period, you are
prohibited from performing any work for any business entity that is competitive
with the Company and from engaging in any other work activity, or preparation
for work activity, that is competitive with the Company. For purposes of this
Agreement, the term “competitive” shall mean other companies or institutions
that are researching and/or developing content delivery, edge cloud, or other
similar services.
(j) Termination of Consulting Period.  The Consulting Period shall end on the
earliest to occur of the following:
(i) February 16, 2023 (unless extended by mutual agreement in advance of such
date); or
(ii) Thirty (30) days after you provide written notice that you are terminating
the Consulting Period for any reason; or
(iii) Thirty (30) days after the Company provides written notice that it is
terminating the Consulting Period for any reason; or
(iv) Immediately upon the Company’s written notice to you that you have breached
any of your obligations hereunder or have breached any of your obligations under
your Employee Confidential Information and Inventions Assignment Agreement.



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 8 of 16


6. NO OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (e.g., salary, commissions, bonuses or
equity), severance or benefits after the Separation Date, with the exception of
any vested benefits you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account)..
7. EXPENSE REIMBURSEMENTS.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
8. RETURN OF COMPANY PROPERTY.  Within five (5) business days after the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the Consulting Period and other
benefits provided hereunder. Notwithstanding the foregoing, during the
Consulting Period only, the Company will permit you to retain, receive, and/or
use any equipment, documents, and information reasonably necessary to perform
the Consulting Services, all of which equipment, documents and information you
must return to the Company upon request and no later than the last day of the
Consulting Period.
9. PROPRIETARY INFORMATION OBLIGATIONS.  Both during and after your employment
you acknowledge your continuing obligations under your Employee Confidential
Information and Inventions Assignment Agreement, including your obligations not
to use or disclose any confidential or proprietary information of the Company. A
copy of your Employee Confidential Information and Inventions Assignment
Agreement is attached hereto as Exhibit A.



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 9 of 16


10. NONDISPARAGEMENT.  You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information to the
extent required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation. In addition,
nothing in this paragraph or this Agreement is intended to prohibit or restrain
you in any manner from making disclosures that are protected under the
whistleblower provisions of federal law or regulation or under other applicable
law or regulation.
11. NO VOLUNTARY ADVERSE ACTION.  You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any person or entity in connection with any
proposed or pending litigation, arbitration, administrative claim, cause of
action, or other formal proceeding of any kind brought against the Company, its
parent or subsidiary entities, affiliates, officers, directors, employees or
agents, nor shall you induce or encourage any person or entity to bring any such
claims; provided, however, that you must respond accurately and truthfully to
any question, inquiry or request for information to the extent required by legal
process (e.g., a valid subpoena or other similar compulsion of law) or as part
of a government investigation.
12. COOPERATION.  You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs.
13. NO ADMISSIONS.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
14. RELEASE OF CLAIMS.
(a) General Release.  In exchange for the Consulting Period and other
consideration provided to you under this Agreement to which you would not
otherwise be entitled, you hereby generally and completely release the Company,
its affiliated, related, parent



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 10 of 16


and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
(b) Scope of Release.  The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the federal Americans with Disabilities Act of 1990, the
California Labor Code (as amended), the Texas Labor Code including the Texas
Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
and the Texas Whistleblower Act.
(c) Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
(d) ADEA Waiver.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the consideration
given for the waiver and release in this Section is in addition to anything of
value to which you



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 11 of 16


are already entitled. You further acknowledge that you have been advised, as
required by the ADEA, that: (i) your waiver and release do not apply to any
rights or claims that may arise after the date that you sign this Agreement;
(ii) you should consult with an attorney prior to signing this Agreement
(although you may choose voluntarily not to do so); (iii) you have twenty-one
(21) days to consider this Agreement (although you may choose voluntarily to
sign it earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke it (by providing written notice of your revocation to me);
and (v) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after the date that
this Agreement is signed by you provided that you do not revoke it (the
“Effective Date”).
(e) Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to your May 3, 2019
Indemnification Agreement with the Company or under applicable law; (ii) any
rights which are not waivable as a matter of law; (iii) any rights you have to
file or pursue a claim for workers’ compensation or unemployment insurance; and
(iv) any claims for breach of this Agreement. You hereby represent and warrant
that, other than the Excluded Claims, you are not aware of any claims you have
or might have against any of the Released Parties that are not included in the
Released Claims. You understand that nothing in this Agreement limits your
ability to file a charge or complaint with any Governmental Agency. While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, to
maximum extent permitted by law, you are otherwise waiving any and all rights
you may have to individual relief based on any claims that you have released and
any rights you have waived by signing this Agreement.
15. SECTION 409A.
(a) Notwithstanding anything to the contrary herein, to the extent (i) any
payments to which you are entitled under this Agreement in connection with your
separation from service with the Company constitute deferred compensation
subject to Section 409A and (ii) you are deemed at the time of such termination
of employment to be a “specified” employee under Section 409A, then such payment
or payments shall not be made or commence until the earlier of (i) the
expiration of the six (6)-month period measured from your Separation Date; or
(ii) as soon as administratively practicable after the date of your death
following the Separation Date; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to you,
including (without limitation) the additional twenty percent (20%) tax for which
you would otherwise be liable under Section 409A(a)(1)(B) in the absence of such
deferral. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 12 of 16


absence of this paragraph shall be paid to you or your beneficiary in one lump
sum (without interest).
(b) Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to (and not exempt from) Section 409A of the Code, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
(c) All severance benefits provided under this Agreement are intended to satisfy
the requirements for an exemption from application of Section 409A to the
maximum extent that an exemption is available and any ambiguities herein shall
be interpreted accordingly; provided, however, that to the extent such an
exemption is not available, the severance benefits provided under the Plan are
intended to comply with the requirements of Section 409A to the extent necessary
to avoid adverse personal tax consequences and any ambiguities herein shall be
interpreted accordingly. To the extent any payment under the Plan may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A.
(d) Payments pursuant to this Agreement are intended to constitute separate
payments for purposes of Section 1.409A-2(b) (2) of the Treasury Regulations
under Section 409A.
16. PARACHUTE PAYMENTS.
(a) Any provision of this Agreement to the contrary notwithstanding, if any
payment or benefit you would receive pursuant to this Agreement or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount (defined below). The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax (but not below
zero) or (y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 13 of 16


basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for you. In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Section 409A, and
if more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata.
(b) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, you agree to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, you will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.
(c) Unless you and the Company agree on an alternative accounting firm, at the
Company’s election, either (i) Deloitte & Touche LLP or (ii) the accounting firm
engaged by the Company for general tax compliance purposes as of the day prior
to the effective date of the a change in ownership or control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the change in ownership or control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.
17. REPRESENTATIONS.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
18. GENERAL.  This Agreement, including Exhibit A and Exhibit B, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 14 of 16


the Company, their heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties insofar as possible under applicable law. This Agreement shall be
construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder. This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile and electronic signatures shall be equivalent to
original signatures.
[Signature Page Follows]
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days. The Company’s offer contained herein
will automatically expire if we do not receive the fully signed Agreement within
this timeframe.
I wish you good luck in your future endeavors.
Sincerely,
FASTLY, INC.

By:/s/ Joshua BixbyJoshua BixbyChief Executive Officer

Exhibit A – Confidential Information and Inventions Assignment Agreement
Exhibit B – Separation Date Release
ACCEPTED AND AGREED:

/s/ Wolfgang MaasbergWolfgang Maasberg

5/5/2020Date




--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 15 of 16


EXHIBIT A
Confidential Information and Invention Assignment Agreement
EXHIBIT B
SEPARATION DATE RELEASE
(To be signed and returned to the Company on or within twenty-one (21) days
after the Separation Date)
In exchange for the consideration to be provided to me pursuant to that certain
letter transition and separation agreement between me and Fastly, Inc. (the
“Company”) dated May 5, 2020 (the “Agreement”), I hereby provide the following
Separation Date Release. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement.
I hereby represent that: (i) I have been paid all compensation owed and have
been paid for all hours worked for the Company through the Separation Date; (ii)
I have received all the leave and leave benefits and protections for which I am
eligible pursuant to the federal Family and Medical Leave Act or otherwise; and
(iii) I have not suffered any on-the-job injury for which I have not already
filed a claim.
I hereby generally and completely release the Company, and its affiliated,
related, parent and subsidiary entities, and its and their current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date I sign this Agreement
(collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (i) all claims arising out
of or in any way related to my employment with the Company, or the termination
of that employment; (ii) all claims related to my compensation or benefits from
the Company, including salary, bonuses, commissions, vacation, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company; (iii) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (iv) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 16 of 16


amended) (the “ADEA”), the California Labor Code (as amended), the California
Fair Employment and Housing Act (as amended), the Texas Labor Code including the
Texas Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor
Code, and the Texas Whistleblower Act, and any other laws, statutes, or
regulations of the state in which I reside and/or work.
Notwithstanding the foregoing, I acknowledge and understand that the following
are not included in the Released Claims (the “Excluded Claims”): (i) any rights
or claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party or under applicable law; (ii)
any rights which are not waivable as a matter of law; and (iii) any claims for
breach of this Agreement. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims. I
understand that nothing in this Agreement limits my ability to file a charge or
complaint with any Government Agency. I further understand this Agreement does
not limit my ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. While this Agreement does not limit my right to receive
an award for information provided to the Securities and Exchange Commission, I
understand and agree that, to maximum extent permitted by law, I am otherwise
waiving any and all rights I may have to individual relief based on any claims
that I have released and any rights I have waived by signing this Agreement.
I acknowledge that I am are knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (the “Release ADEA Waiver”). I also acknowledge
that the consideration given for this waiver is in addition to anything of value
to which I was already entitled. I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) this waiver does not apply
to any rights or claims that arise after the date I sign this Separation Date
Release; (b) I should consult with an attorney prior to signing this Separation
Date Release; (c) I have had twenty-one (21) days to consider this Separation
Date Release; (d) I have seven (7) days following the date I sign this
Separation Date Release to revoke (in a written revocation sent to the Company’s
CEO); and (e) this Separation Date Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign this Separation Date Release (the “Release Effective Date”).
In giving the general release of claims herein, which includes claims that may
be unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which reads as follows: “A general
release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the debtor or released party.” I hereby expressly waive and
relinquish



--------------------------------------------------------------------------------

Wolfgang Maasberg
May 5, 2020
Page 17 of 16


all rights and benefits under that section and any law of any other jurisdiction
of similar effect with respect to the releases granted herein, including,
without limitation, the release of unknown and unsuspected claims granted in
this Separation Date Release.
This Separation Date Release, together with the Agreement and its exhibits,
constitutes the entire agreement between me, and the Company with respect to the
subject matter hereof. I am not relying on any representation not contained
herein or in the Agreement.
UNDERSTOOD, ACCEPTED AND AGREED:

Wolfgang MaasbergDate


